DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              D.G., the father,
                                 Appellant,

                                     v.

               DEPARTMENT OF CHILDREN AND FAMILIES,
                             Appellee.

                               No. 4D18-83

                              [April 20, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Michael C. Heisey, Judge; L.T. Case No. 2016DP000171 A.

  Crystal J. Marsh of the Marsh Law Firm, P.A., Port St. Lucie, for
appellant.

  Kelley Schaeffer of Children’s Legal Services, Bradenton, for appellee
Department of Children and Families.

   Thomasina Moore, Statewide Director of Appeals, Sanford, and Melissa
A. Tartaglia, Trinity, for Guardian ad Litem Program.

PER CURIAM.

   Affirmed.

LEVINE, CONNER and FORST, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.